Citation Nr: 1141983	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-40 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for penile deformity and impotence.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a right heel fracture.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ankle fracture.



WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. WJB


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1971.  He was discharged Under Honorable Conditions after completing less than 11 months of active service, having been determined to be unfit for duty due to chronic excessive use of alcohol.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran and Dr. WJB testified at a personal hearing before a Decision Review Officer in April 2005, and the Veteran testified before the undersigned Veterans Law Judge in a videoconference in November 2008.  Transcripts of both hearings are associated with the claims files.  

The Veteran was assisted for several years by attorney Jean-Claude Sakellarios, who also represented the Veteran in the hearings noted above.  However, that attorney is not accredited by the VA General Counsel to represent veterans claims before the Board, nor does the file contain a power of attorney otherwise appointing Mr. Sakellarios as the Veteran's agent.  The Veteran was sent a letter in July 2011 informing him that he could represent himself, appoint a Veterans Service Organization (VSO) as his representative by filing a VA Form 21-22, or appoint an attorney or accredited agent as his representative by filing a VA Form 21-22a, but the Veteran did not respond within the requisite period.  The Veteran is accordingly deemed to be representing himself.

The Board remanded these claims to the RO for further development in May 2009.  The case has now been returned to the Board for further appellate action.

FINDINGS OF FACT

1.  Impotence is not etiologically related to active service.

2.  The Veteran does not have any additional disability manifested by penile deformity and impotence, residuals of right heel fracture or residuals of left ankle fracture resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.


CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010). 

2.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for penile deformity and impotence are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

3.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a right heel fracture are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

4.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for residuals of a left ankle fracture are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for impotence and also asserts entitlement to compensation under 38 U.S.C. § 1151 for penile deformity and impotence, residuals of a right heel fracture and residuals of a left ankle fracture.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was not provided complete notice until after the rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of any of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes VA and non-VA outpatient records were obtained.  The Board previously determined that examination was required to resolve the issues on appeal and remanded the case for examination, which was performed in December 2010.  The Board has reviewed the examination report and finds it substantially complies with the requirements articulated in the remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board at this point acknowledges that in a claim of entitlement to compensation for disability under 38 U.S.C. § 1151, the duty to assist requires VA to request access to any quality assurance records or documents relevant to the claim, provided the claimant provides information sufficient to locate those records or documents.  VAOPGCPREC 1-2011 (April 19, 2011); Hood v. Shinseki, 23 Vet App (2009).  In this case the Veteran has vaguely cited 15 to 17 VA surgeries, although only 8 such surgeries are documented; in the 8 documented surgeries there were no recorded surgical complications and accordingly no reason to believe that quality assurance records would have been produced.  Further, the most recent surgery was in 2000, and it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not applicable and that remand for quality assurance records at this point is unlikely to produce evidence relevant to the claims.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for impotence

The Veteran contends his impotence is due to being struck in the groin by rifle butts and pugil sticks during recruit training, or to a fall during recruit training.  He has also contended that he was kicked repeatedly in the genitals by two different noncommissioned officers on multiple occasions, and that when he tried to complain of such abuse he was threatened into silence.  He contends he was treated for his injuries during service but that such treatment records have been expunged from the record.

STRs show no indication of trauma to the groin.  There are notes of frequent visits to sick bay for a variety of complaints while the Veteran was assigned to Parris Island for recruit training (cold symptoms, back pain, leg pain, etc), and other unrelated complaints at troop medical facilities at Camp Geiger, Camp Lejeune and Cherry Point, but none of those complaints relate to a groin injury.  Report of medical examination in November 1971 in support of his discharge from service shows clinical evaluation of the genitourinary system as "normal."

In April 1992 the Veteran presented to the VA genitourinary (GU) clinic complaining of impotence since boot camp at age 20; he had managed for several years with injections but was no longer satisfied with injections and requested penile implant.  He was subsequently cleared for implant surgery.

The Veteran stated to a VA clinician in October 1992 that he had five children by his first two wives; additionally, an ex-girlfriend informed him that he was the father of her 16-year old son but he did not believe himself to be the father.

The Veteran underwent VA surgery in November 1994 for placement of a penile prosthesis and excision of a bilateral corporal scar; the surgeon noted history of impotence reportedly since 1969.  In January 1998 a VA surgeon noted a history of organic erectile dysfunction since 1971.

The Veteran had a VA medical examination in February 1998 in which he asserted he had suffered from impotence since being kicked in the groin in service in 1971.  The examiner noted multiple penile implants, the most recent in January 1998.  Physical examination showed an erect penis with surgical dressing present.  The examiner diagnosed impotence status post multiple penile implants. 

The Veteran also had a VA mental disorders examination in February 1998, in which he asserted he was kicked in the genitals whenever his Drill Instructor at Parris Island felt he was not performing push-ups correctly.  Thereafter, another noncommissioned officer at Cherry Point also kicked him in the groin.  The Veteran reported he had four children by his first wife; his third marriage had collapsed because of his impotence.

The Veteran submitted a letter to VA in November 1998 reiterating that two different sergeants had kicked him in the genitals during service.  He also asserted that during service he went on sick call but the physician got angry and tore up his sick slip because he could not deal with penile problems.

The Veteran was referred to the VA andrology/medical psychology clinic in May 1999.  The examiner noted the Veteran's reported onset of organic erectile dysfunction since being kicked by a Drill Instructor in 1971 and his subsequent history of failed penile implants.  Part of the problem in identifying the temporal cause of the Veteran's impotence problems and treatments was that the Veteran had a great deal of difficulty recalling specific dates and details from the past, including simple questions such as how many times he had been married.  Following interview the examiner stated an opinion that the Veteran's profile suggested that his sexual dysfunction was primarily organogenic in nature; his numerous penile operations, smoking  habits and current medications could all be contributing factors.  

The files contain a March 2005 letter from Dr. WJB recording the Veteran's complaint of penile problems.  The Veteran reported repeated blows to the testicles during recruit training (kicks by noncommissioned officers and a split-legged fall onto a wet log).  Dr. WJB cited extensive documentation of record in regard to "abuse" in boot camp and, "the disastrous results of the VA's multiple attempts to treat his resultant organic impotence."

The Veteran testified before a DRO in April 2005 that his impotence problems began during service when he was kicked by a noncommissioned officer on several occasions.  The Veteran reported penile problems at sick call in Parris Island and at Cherry Point, but at both locations his complaints were ignored because the service could not handle such issues, and at Cherry Point the physician simply crumpled up and discarded his sick slip.  He was also threatened with retribution if he reported the physical abuse.  

The Veteran testified before the Board in November 2008 that during service a drill instructor hit him in the groin with a rifle butt, which caused bleeding from the genital area.  The Veteran went on sick call several times but was told there was nothing that could be done about the problem, and his sick slips were simply torn up.  He was threatened with death if he reported the abuse.  

The Veteran had a VA medical examination in December 2010, performed by a physician (board-certified internist) who reviewed the claims files and medical record prior to preparation of the report.  The Veteran reported that he was hit in the genital area by a rifle butt, wielded by a drill instructor, during boot camp.  This resulted in gross hematuria, which was reportedly treated in the clinic on base and subsequently by a civilian physician off-base although such treatment is not documented in the record.  The first documentation of erectile dysfunction was in 1991, per review of the record.  The examiner performed a clinical examination and recorded observations in detail.  The examiner diagnosed erectile dysfunction, the original etiology of which is difficult to ascertain without resorting to pure speculation because there is no objective evidence connecting impotence to the alleged injury in service as described by the Veteran himself.

On review of the evidence above, the Board finds the Veteran has shown medical evidence of impotence, or erectile dysfunction.  However, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board cannot find such an etiological connection.

As a threshold matter, the Veteran asserts he was repeatedly subjected to traumatic blows to the genitals during service, by way of kicks by noncommissioned officers and falling onto a wet log; he asserts he reported to sick bay on multiple occasions but was rebuffed.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board finds the Veteran's account of trauma to the genitals during service to be not credible for several reasons.  First, his account is inconsistent with STRs, which do not support the Veteran's claimed in-service medical complaints; the Board notes in that regard that the Veteran's account of a physician having torn up his sick slip (which would be contrary to the usages of the service as well as the physician's Hippocratic oath) would be irrelevant toward contemporaneous documentation of the complaint, since a "sick slip" is simply an administrative documentation of duty status, not a medical record.  Second, the Veteran is shown by several medical examinations to be an unreliable historian; he is also shown by VA and private medical records to have engaged in drug-seeking behavior, which indicates susceptibility to secondary gain considerations.  Third, his account of impotence since discharge from service is facially inconsistent with the fact that he fathered at least four children after discharge from service.

The record contains conflicting medical opinions in regard to the etiology of the Veteran's impotence.  Dr. WJB attributed the Veteran's impotence at least in part to "abuse" during service, while the VA examiner in December 2010 stated that the etiology of the claimed impotence could not be determined without resorting to mere speculation.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case the Board finds the opinion of Dr. WJB to be less persuasive than that of the VA examiner.  Dr. WJB's opinion is clearly based on the Veteran's account of undocumented genital trauma during service, which the Board has determined to be not credible.  Medical evaluation that is merely a recitation of veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated). 

Finally, the VA examiner stated the etiology of the Veteran's claimed impotence could not be resolved without resorting to "mere speculation."  The Board may rely on a statement that an opinion cannot be provided without resort to "mere speculation" if it is clear that the procurable and assembled data was fully considered and the basis for the opinion is provided by the examiner or apparent upon a review of the record; see Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case it is clear that the examiner considered all available evidence, including the Veteran's own account, so the criteria of Jones are met.

For the reasons cited above, the Board finds the criteria for service connection for impotence on a direct basis are not met.  The claim must accordingly be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Compensation under 38 U.S.C. § 1151 for penile deformity and impotence

VA outpatient treatment notes show the Veteran had a malleable penile prosthesis inserted in April 1992, with apparently successful results.  However, in June 1992 the Veteran requested change to an inflatable prosthesis.

An October 1993 treatment note by Dr. RAE states the Veteran's penile implant appeared to be malfunctioning in that the semi-rigid rods were apparently flip-flopping over each other.  The Veteran was advised to return to VA to consider whether the semi-rigid implant should be replaced with an inflatable prosthesis.
 
In February 1994 the Veteran was scheduled by VA for removal of the rigid prosthesis and installation of an inflatable prosthesis.  That surgery was performed in April 1994; the Veteran apparently tolerated the procedure well.

A VA outpatient treatment note dated in June 1994 shows the Veteran presented complaining of pain after recent penile implant.  Examination showed a penile curvature to the left and a tender spot at the right corona.  The impression was implant malpositioned; the implant was explanted, repaired and reimplanted.  Inpatient treatment notes show the implant was removed and repositioned in mid-June 1994; of note, the clinician noted first insertion of prosthesis in 1982 and most recent prosthesis in April 1994. 

In July 1994 the Veteran presented to the VA urology clinic for testing of the implant.  Examination showed the penis deviated to the left, with pain and pus formation.  The examiner's impression was infection of the implant, and in July 1994 the implant was removed due to infection.

The Veteran underwent VA surgery in November 1994 for reinsertion of inflatable prosthesis and excision of a bilateral corporal scar.  The surgeon noted that the Veteran had previously undergone three failed penile implant placements; the most recent implant had failed because the Veteran started using the implant within a week of its placement.  

A VA follow-up note in January 1995 states the inflatable implant from November 1994 was performing successfully, although the Veteran requested supplementary testosterone injections as well due to reported difficulty manipulating the implant.  He also underwent elective circumcision in February 1995 in hope of improving his response during intercourse.

In October 1997 the Veteran's penile prosthesis was removed due to complaint of malfunction (specifically, complaint of pain and of decreased length of penis).
  
The Veteran submitted a letter in December 1997 asserting he had undergone "at least 13 surgeries" to correct his impotence, without success.  He asserted that a previous penile implant had to be removed because it was faulty, and that his many surgeries had resulted in scarring inside the penis that made erections impossible in the future.  In January 1998 he asserted he had undergone "about 14" surgeries that had only made his condition worse.

The Veteran underwent implantation of a malleable penile prosthesis in January 1998.  The surgeon noted previous history of penile prosthesis times two, the most recent of which had been in 1996; that prosthesis reportedly malfunctioned due to perforation of one of the inflatable cylinders and was accordingly removed.  Subsequent injections were ineffective and a malleable prosthesis was being implanted at the Veteran's request.  Risks and benefits were explained, including that the surgery would not increase the size of the phallus, and in fact the Veteran could lose length, but the Veteran wanted to proceed.  The tunica of the testicle was noted to be fairly scarred, and was entered inadvertently during the surgery.  A fair amount of dense scar tissue and adhesions was encountered around the corpora cavernosum, and there was a significant degree of corporal fiboris encountered making dilation fairly difficult.  Perforations were noted in two areas.  The Veteran appeared to tolerate the procedure well.

The Veteran submitted a letter in February 1998 asserting that at the time of his first surgery his penis measured 10.5 inches, but as a result of his many surgeries and scarring his penis was now only 3 inches in length, resulting in ridicule whenever he tried to have sex.

The Veteran had a VA medical examination in February 1998 in which he asserted his penis had shrunk due to his multiple surgeries, preventing him from having normal sex; he also complained the implants were painful.  Physical examination showed an erect penis with surgical dressing present.  The examiner diagnosed impotence status post multiple penile implants. 

The Veteran also had a VA mental disorders examination in February 1998, in which he reported having had "15 or 16" surgeries related to penile implants. 

The Veteran submitted a letter to VA in November 1998 asserting VA had performed "14 or 15" surgeries on his penis over the past few years, resulting in reduction in size from 8.5 inches to approximately 4 inches; consequently he is ridiculed by any woman with whom he attempts intimacy.  He made similar assertions in multiple letters thereafter, although usually asserting penis length of 10.5 inches prior to surgery.

The Veteran was referred to the VA andrology/medical psychology clinic in May 1999.  The examiner noted the Veteran's reported onset of organic erectile dysfunction since being kicked by a Drill Instructor in 1971 and his subsequent history of failed penile implants.  Part of the problem in identifying the temporal cause of the Veteran's impotence problems and treatments was that the Veteran had a great deal of difficulty recalling specific dates and details from the past, including simple questions such as how many times he had been married.  The Veteran complained that VA had "butchered" his genitalia; despite being assured that the operations would have no effect on the size of his penis each operation had decreased its size, from the original 9 inches to the current 4 inches.  Visual inspection showed a normal-size penis.  Following interview the examiner stated an opinion that the Veteran's profile suggested that his sexual dysfunction was primarily organogenic in nature; his numerous penile operations, smoking  habits and current medications could all be contributing factors.  

In April 2000 the Veteran presented to VA complaining about the size and function of his current malleable prosthesis, which had been in place since 1998.  In May 2000 the Veteran underwent VA surgery to remove the malfunctioning malleable penile prosthesis and replace it with a three-piece inflatable penile prosthesis.  Operative and postoperative notes are silent in regard to any complications.

A March 2005 letter from Dr. WJB records the Veteran's complaint of penile problems, including his report that his penis had been 8.5 or 10.5 inches prior to VA surgery but now was miniscule.  The Veteran asserted that all his VA surgeries had been performed by different physicians, who were in training and simply used him for practice.  The Veteran also denied having given informed consent in regard to the risks of surgery and was not aware of the different kinds of prostheses available.  The Veteran reported repeated blows to the testicles during recruit training (kicks by noncommissioned officers and a split-legged fall onto a wet log).  Physical examination showed penis length of 3.5 inches; there was no visible scarring on the penis shaft but the shaft was curved and irregular and there was extensive scarring of the scrotum.  The penile prosthesis was easily palpated, as was the pump mechanism in the scrotum.  Dr. WJB's impression in relevant part was organic impotence since 1971 and multiple penile surgeries since 1992.  Dr. WJB stated an opinion that the Veteran had not provided informed consent to any of the risks attendant to VA penile implant surgery.  Dr. WJB cited extensive documentation of record in regard to "abuse" in boot camp and "the disastrous results of the VA's multiple attempts to treat his resultant organic impotence."

The Veteran testified before a DRO in April 2005 that he was advised by VA physicians to have a penile implant to correct his impotence, but he was not told at the time of alternative treatments or of the attendant risks; he was simply promised complete resolution of his problem.  He was also promised that a physician from Boston University Medical Center would actually perform the surgery, but the surgery was performed by a VA surgeon he had never met.  Thereafter, the implant was replaced, although the Veteran could not recall the specific reasons.  The Veteran never met or spoke to Dr. S, the surgeon who is reflected on VA treatment records as having been the lead surgeon; rather, every single surgery was performed by a doctor-in-training.  He was never informed of the risk of post-surgical infection or the possibility that his penis could be reduced in size.  The Veteran had 17 VA surgeries in all, after which he experienced a much smaller penis and difficulty urinating as well as complete inability to have intercourse.  The Veteran remembered having seen Dr. RAE in October 1993, who told the Veteran that the VA surgeries had been improper and had used the wrong implants; Dr. RAE stated he could correct the problem but the Veteran chose to continue treatment with VA since VA had performed the original surgery.  

During the DRO hearing in April 2005 Dr. WJB testified that he is a board-certified family practice physician who had examined the Veteran and had reviewed treatment records dating back to the Veteran's first surgery.  Dr. WJB testified that within reasonable medical certainty the treatment provided by VA surgeons was not proper, and that the Veteran's problems were essentially the result of negligence and improper procedure by those VA surgeons.

An October 2004 VA urology note states the Veteran was very dissatisfied with the prosthesis implanted by VA in 2000; he stated his penis was smaller than before surgery.  He did not have nocturia or incontinence; his complaints were limited to his penis and to sexual issues.  On examination the prosthetic worked normally and the penis was clearly of normal size and would not be considered small; there was no fibrosis palpable in the corpora caveronosa.  The urologist carefully explained to the Veteran that his penis size was normal, although he appeared to have a psychiatric/psychological fixation on the subject.

An August 2005 VA urology note shows normal genitalia on examination.  The examiner was able to inflate the prosthesis with slight effort, although the Veteran had difficulty doing so himself.

The Veteran testified before the Board in November 2008 that after discharge he had 19 surgeries, but none was effective.  He now had a very small penis and was completely impotent.    

The Veteran had a VA medical examination in December 2010, performed by a physician (board-certified internist) who reviewed the claims files and medical record prior to preparation of the report.  The Veteran contended he had persistent issues involving erectile dysfunction and difficulties with the penile implant, blaming his current condition on inadequate care at VA treatment facilities.  The Veteran was a rather poor historian in terms of relating his medical history and current symptoms, and seemed to be focused considerably on complaints against his VA physicians.  The examiner noted the first penile implant had been performed in 1992, with a total of eight implant-related surgeries through the last surgery in 2000 (not counting a circumcision in February 1995).  The Veteran stated he never had good results from these procedures, although the examiner noted that at least one of the failures in 1994 was felt by the treating physicians to be due to the Veteran's noncompliance with instructions.  The Veteran complained that due to the surgeries his penis had shrunk to a very small size, and when he now tried to have relations women would just laugh at him.  He had not attempted sexual relations in the past 20 years, although the most recent implant was performed in 2000.  The Veteran asserted he could achieve an erection with the pump, but the erection was not of adequate size.  He endorsed slight discomfort in the area of the penis and the pump inflator in the scrotum; he denied any other urinary symptoms.  He also denied any other treatments for erectile dysfunction other than the implant.

Examination showed normal genitalia except for a palpable implant pump device.  There was generalized tenderness to palpation.  There was no visible or palpable abnormality of the urethral orifice or the glans penis.  There was no palpable abnormality or visible deformity of the shaft of the penis.  In fully turgid state the penis deviated slightly to the left but was movable and measured five inches.  There was no sensory loss in the perineal or genital area.  

The examiner diagnosed erectile dysfunction and stated an opinion that the dysfunction was not due to or a result of VA surgery and related treatment.  As rationale, the examiner noted that despite the Veteran's comments about his penis size and appearance the current examination revealed that with the penile prosthesis and pump his penile size was within the anatomic range of normal, and would be expected to be sufficient to achieve vaginal penetration.  The nature of the surgeries related to penile implants would not be expected to remove penile tissue or to cause any decrease in size from the baseline.  Further, review of the records in the claims files and online showed the appropriate discussions regarding risks and benefits were held prior to each surgical procedure, and the Veteran consented to same.  There is no indication of postoperative complications.  The standard of care was met with regard to the surgery and postoperative care and preoperative consultations.  The evidence on examination appeared to suggest that the Veteran's perceptions regarding his current penile anatomy and function had a psychological basis.  This opinion was based on review of the medical records in the claims file and online, as well as the Veteran's statements on examination.           

On review, the Board finds the Veteran does not have an additional disability manifested by penile deformity or impotence resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.

First, on the issue of penile deformity, the Veteran's obsessive concern about the size of his penis is refuted by every medical examination of record, in which normal genitalia are documented without exception, including significantly the most recent examination.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case there is simply no demonstrated penile deformity on which a claim can be based.

In regard to impotence, the Veteran clearly had erectile dysfunction at the time the first penile prosthesis was implanted.  The Veteran himself has contended that he was totally impotent prior to implantation of the first prosthesis, so it is difficult to articulate the degree to which he asserts additional impotence as a result of VA treatment.  The most recent examination found the Veteran's penile prosthetic to be working properly, and found the Veteran to be physically capable of intercourse.    

In regard to VA negligence, there is conflicting medical opinion of record, with Dr. WJB citing, "the disastrous results of the VA's multiple attempts to treat [the Veteran's] organic impotence" and the VA examiner stating that VA treatment was not negligent and met the appropriate standard of care.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  For the reasons cited below, the Board finds the opinion of the VA examiner is more probative than the opinion of Dr. WJB.

The VA examiner is an internist, while Dr. WJB is a family-practice physician.  The Board finds an internist is more qualified than a family-practice physician to determine whether appropriate standards of care were met in the penile implant surgery and the postoperative provided.  As noted by the examiner, there is no indication of any postoperative complications in any of the numerous VA penile implant surgeries.

The Veteran asserted in his testimony that he had never provided informed consent, and this contention was echoed by Dr. WJB.  However, this contention is belied by the evidence of record.  As noted by the VA examiner, operative notes show the Veteran was advised of the risks of surgery (including possible decreased size of the phallus) but elected to proceed.  Although the Veteran testified that each of his surgeries was performed by a different surgeon-in-training whom he had never met, the operative notes show the lead surgeon in each case was Dr. S., who was acknowledged as the surgeon in the consent forms signed by the Veteran prior to surgery.

The Veteran testified that Dr. RAE informed him in October 1993 that the VA surgeries had been improperly performed.  However, hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).  The letter from Dr. RAE that is of record makes no assertion of improper care on the part of VA.  Given that the Veteran is documented to be an unreliable historian, his memory of what Dr. RAE told him nearly twenty years ago is not credible.

In sum, the Board has found the Veteran does not have any additional disability manifested by penile deformity and impotence resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.  Accordingly, the criteria for compensation under 38 U.S.C. § 1151 are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 




Compensation under 38 U.S.C. § 1151 for residuals of a right heel fracture

VA treatment records show the Veteran fell off a ladder in September 2000 and suffered an open right-sided calcaneal fracture and also suffered a closed left pilon fracture.  He was initially hospitalized in West Roxbury VA and then sent home because of tissue swelling, but in October 2000 he underwent surgery for open reduction internal fixation of the left distal tibia; surgery on the right calcaneus was deferred pending resolution of the left ankle surgery

Later in October 2000 the Veteran underwent surgery for right calcaneus fracture open reduction internal fixation.  The fracture was found to be extremely comminuted.  Due to the length of time between the initial injury and the surgery, and the degree of subtalar comminution, a two-stage operation was planned, with subtalar arthrodesis at a later date.  Per the operative notes, the Veteran tolerated the procedure well.

Follow-up in December 2000, seven weeks after right calcaneus surgery, was unremarkable.  

In January 2001, 12 weeks after surgery, the Veteran complained of pain in the right ankle; physical examination of the area was unremarkable but X-rays showed incomplete healing of the fracture and the long-term plan was subtalar fusion.  X-rays of the right foot in January 2001 showed diffuse osteopenia and marked pes planus with a fracture with open reduction internal fixation (ORIF) of the right calcaneus; the osteopenia had increased since the previous study in September 2000. 

In February 2001 the Veteran was noted to have significant swelling although he was ambulating without assistive devices other than a cane in the right hand and occasional ankle-fixation orthotic (AFO) on the right foot.  Inversion and eversion were limited, and there was significant edema.  The treatment plan was to provide compression stockings for edema and boots with braces for support.  The Veteran was resistant to further fusion surgery although the surgeon urged him to consider the option.

Follow-up in March 2001 showed continued arthritic changes in right subtalar joint.  It was reiterated to the Veteran that the calcaneus fracture reconstruction was the first part of a two-stage procedure, with surgical fusion to follow.  Fusion would relieve pain without altering motion, since he currently had no subtalar motion anyway.  The Veteran agreed to fusion at a future date, but in June 2001 he cancelled his fusion surgery due to a number of personal concerns about the procedure.

In September 2001 the Veteran underwent surgery for hardware removal and subtalar fusion of the right foot due to painful non-union of the right calcaneus fracture.  Findings during surgery included a lateral plate in the hind foot with all screws backed out and a large amount of dead bone in the calcaneal fracture site.   The Veteran tolerated the procedure extremely well; he was advised to be strictly non-weightbearing for at least three months postoperatively.  Postoperatively, the Veteran complained of "excruciating" pain but no other complications were noted.

One week after surgery the Veteran presented to the VA orthopedic clinic asking to have the cast removed so that he could put a sneaker on the right foot.  The Veteran was observed to be placing full weight on the right foot, which was only protected by a rather flimsy splint.  The splint was removed with difficulty, and the incisions appeared to be healing well.  The splint was replaced by a short fiberglass cast; the Veteran was provided with a second crutch and advised not to put any weight on the right leg.

In November 2001 the Veteran presented to the VA orthopedic clinic for follow-up; he was observed to have cut the cast ineffectively in many places, which he stated he had done for the sake of comfort.  The clinician observed the cast was not doing the Veteran much good in that condition; he was also observed to have been putting weight on the foot in violation of his postoperative instructions.  X-rays did not show evidence for union.  The clinician stated a concern that given compliance issues, and the degree of bone loss at the time of surgery, continued weightbearing would result in development of non-union.  The Veteran was urged to comply with non-weightbearing status.  The Veteran expressed his desire to have the screw removed, which the clinician stated was not possible until healing was demonstrated, which in turn could not occur as long as the Veteran persisted in cutting the cast and walking on the foot.

In December 2001 the Veteran returned to clinic asserting he could not comply with non-weightbearing instructions.  He was observed to be walking on the foot and not even using crutches.  Physical examination was grossly normal.  The Veteran asked to have the cast be removed and replaced by a supportive boot, but the clinician explained he was not yet a candidate.

VA orthopedic note in February 2002 shows the right heel had healed well, two weeks after removal of the hardware.  The ankle was clean, dry, and intact, without erythema or drainage and without infection or neurovascular abnormality.  Stitches were removed and the Veteran was allowed to be on weightbearing status.

A VA orthopedic note in August 2002 states the Veteran had developed hammertoe deformities related to compartment syndrome associated with the original injury, although he blamed VA surgery for the deformity.  The clinician noted the Veteran had rejected pain medication from VA but had been buying illegal Oxycontin on the street for purported pain relief; the clinician referred to psychiatric clinic for early symptoms of reflex sympathetic dystrophy (RSD).

A lengthy VA orthopedic note dated in January 2004 by Dr. TLM records that the physician's personal experience with the Veteran dated back to the several weeks after the original injury in September 2000, at which time Dr. TLM agreed to perform ORIF of the right calcaneus fracture.  The Veteran was noted at the time to have compartment-type syndrome that subsequently developed into clawtoe/hammertoe deformities that the Veteran blamed on surgery despite numerous attempts to explain to him that the deformity was related to the initial injury rather than to surgery.  Subsequent to the first ORIF the Veteran was noncompliant with weightbearing restrictions and case care, resulting in nonunion of the calcaneus fracture.  He ultimately returned for fusion surgery but again had compliance issues and the fusion also failed to unite.  He eventually had the hardware removed, leaving him with no hardware in the right calcaneus.  He continued to complain thereafter of pain in the foot, although he rejected pain clinic intervention and instead purchased illegal street drugs.  On the day of the note, the Veteran had asked VA to write a note attributing all of his problems to a recent motor vehicle accident, and when the staff declined to do so without examination the Veteran stormed out of the clinic.  Dr. TLM asserted great concern about the Veteran's ability to be compliant with any future surgical interventions or to interact appropriately with the medical staff.

A VA podiatry clinic note in September 2005 reflects an impression of current right hammertoes (two, three and four), status post subtalar joint (STJ) fusion with hardware removal, and status post compartment syndrome with history of intra-articular calcaneal fracture.     
  
The Veteran had a VA medical examination in December 2010, performed by a physician (board-certified internist) who reviewed the claims files and medical record prior to preparation of the report.  The Veteran stated he had injured both ankles and his right foot in a fall in September 2000.  The examiner noted the clinical history in detail, including the Veteran's noncompliance with postoperative instructions and his failure to report for several follow-up appointments.  The Veteran complained of continued and progressive pain ever since the original injury, and asserted a belief that this right foot and ankle had not been properly fixed at the time of the original injury. 

The examiner performed a clinical examination of the right foot and noted observations in detail.  The examiner diagnosed residuals of a fall injury with a calcaneal fracture of the right heel post ORIF and right subtalar fusion.  The examiner stated an opinion that the Veteran did not have additional disability due to fault on the part of VA in furnishing hospital or medical care or surgical treatment, or to an event not reasonably foreseeable.  As rationale, the examiner stated the Veteran had suffered significant injuries as a result of his fall; review of the medical evidence indicates the treatment for those injuries followed appropriate standard of care in regard to surgery and post-operative treatment.  The current disability experienced by the Veteran is likely what would be expected, given the nature of his injuries and appropriate surgical correction.  Further, there is evidence showing the Veteran was at times noncompliant with follow up care instructions.  The risks and benefits were discussed with the Veteran prior to his consenting to surgery.  The evidence reviewed in formulation of this opinion was the medical record associated with the claims files and online, examination of the Veteran and the Veteran's statements to the examiner.

On review, the Veteran clearly has a disability of the right foot and heel.  However, the VA examiner has clearly indicated that the current disability is the consequence of the original injury, not the consequence of VA surgery to repair the injury; otherwise, the surgical and postoperative care provided by VA was to the appropriate standard of care.  This medical opinion is not controverted by any other medical opinion of record; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the Board.

The Veteran has asserted his personal belief that he has hammertoes and claw toes due to the VA surgery to correct the calcaneal fracture.  The record confirms that he has developed a hammertoe deformity; however, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, competent and uncontroverted medical opinion of record states the hammertoe/clawtoe deformity is not the result of VA treatment.

In sum, the Board has found the Veteran does not have any additional disability manifested by residuals of a right heel fracture resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.  Accordingly, the criteria for compensation under 38 U.S.C. § 1151 are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Compensation under 38 U.S.C. § 1151 for residuals of a left ankle fracture

VA treatment records show the Veteran fell off a ladder in September 2000 and suffered a closed left pilon fracture.  He was initially hospitalized in West Roxbury VA and then sent home because of tissue swelling, but in October 2000 he underwent surgery for open reduction internal fixation of the left distal tibia.  The Veteran appeared to tolerate the procedure well.

Postoperative follow-up one week after surgery showed the left ankle was worrisome for a small area of skin necrosis in the area of the wound but was otherwise clean, dry, intact and unremarkable.

Follow-up in December 2000, eight weeks after left ankle surgery, was unremarkable.  During follow-up in January 2001 the Veteran complained of morning stiffness and pain in the left ankle, and the long-term plan was for possible eventual fusion if his arthritis symptoms progressed.

X-rays of the left ankle in January 2001 showed the plate and screws transfixing the distal left tibial fracture were unchanged in appearance.  There was callus formation external to the screws medially.  There were also narrowing of the ankle mortise laterally in the superior aspect and widening of the lateral aspect of the ankle mortise on the left.  The fixation devices had been removed since the previous X-rays in September 2000.  The current study showed lucency due to screw removal, diffuse osteopenia and anatomic alignment.   

Follow-up in March 2001 showed continued arthritic changes in the left ankle.  Management strategy consisted of fitting for double-upright boots.

The Veteran testified before the Board in November 2008 that he injured his left ankle after service; the ankle was currently held together with hardware but seemed to be getting worse and worse.

The Veteran had a VA medical examination in December 2010, performed by a physician (board-certified internist) who reviewed the claims files and medical record prior to preparation of the report.  The Veteran stated he had injured both ankles in a fall in September 2000.  The examiner noted the clinical history in detail.  The Veteran complained of continued and progressive pain ever since the original injury.  The examiner performed a clinical examination of the left ankle and noted observations in detail.  The examiner diagnosed residuals of a fall injury with a left tibial pilon fracture post-ORIF with limited range of motion and persistent pain.  However, the examiner stated an opinion that the Veteran did not have additional disability due to any fault on the part of VA in furnishing hospital or medical care, or due to an event not reasonably foreseeable.  The examiner's rationale was as cited for the right calcaneus disability discussed above.

On review of the evidence above the Board finds no persuasive evidence of an additional disability resulting from VA treatment.  The Veteran's only postoperative complaints are pain and limitation of motion, but there is no indication that such symptoms are due to the operation rather than residuals of the original injury.  More to the point, there is no indication that the claimed symptoms are due to medical care by VA that failed to meet the appropriate standard of care or was otherwise negligent.  As noted, competent and uncontroverted medical opinion in the form of the VA examination report states the Veteran did not have additional disability due to any fault on the part of VA in furnishing hospital or medical care, or due to an event not reasonably foreseeable; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis, 1 Vet. App. 66.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the Veteran's belief that he has additional left ankle disability due to some fault on the part of his VA medical providers is not competent.

In sum, the Board has found the Veteran does not have any additional disability manifested by residuals of a left ankle fracture resulting from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in administering medical treatment.  Accordingly, the criteria for compensation under 38 U.S.C. § 1151 are not met and the claim must be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for impotence is denied.

Compensation under 38 U.S.C. § 1151 for penile deformity and impotence is denied.

Compensation under 38 U.S.C. § 1151 for residuals of a right heel fracture is denied.

Compensation under 38 U.S.C. § 1151 for residuals of a left ankle fracture is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


